Case 1:21-cr-00046-GBD Document 30 Filed 07/20/21 Page 1 of 1

 

 

  
 

July 15, 2021

BY ECF

The Honorable George B. Daniels
United States District Judge

Southern District of New York .

500 Pearl Street SOQRDERED: _,

New York, New York 10007 - Dory.
Re: United States v. Malik Knox, Geqrae B. Daniels, U.S.D.J.

21 Cr. 46 (GBD) ‘Dated: Ou) > 0 2071

 

Dear Judge Danicls:

The Government writes, with the consent of defense counsel, to respectfully request that
the Court exclude time under the Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(A), between today and
August 3, 2021, the date of the next pretrial conference. The Government submits that the ends
of justice served by the granting of such request outweigh the best interests of the public and the
defendant in a speedy trial because, among other things, the continuance will allow time for the
defendant to review the discovery in the case and for the parties to engage in discussions regarding
a potential pre-trial disposition of this matter.

Respectfully submitted,

AUDREY STRAUSS
United States Attorney

By: /s/
Alexandra N. Rothman
Assistant United States Attorney
(212) 637-2580

cc: Kristen Santillo, Esq. (ECF)

 
